DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,858,796 in view of Roberts (US 2013/0004239).
As to the “desired depth”, it is implicit and/or inherent from U.S. Patent No. 10,858,796 that the shell is driven to a desired driving depth.
As to the modular sections, Roberts discloses that a hollow pile or shell may be formed of modular sections (see figures 2, 6a, 6b, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide modular sections as taught by Roberts , since doing so provides the expected benefit of providing piles/shells of desired length while facilitating handling and transportation of such piles/shells.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal (U.S. Patent No. 1,404,925).
As to Claim 1, Blumenthal discloses an extensible shell for constructing a ductile support pier in ground, the extensible shell (f) defining an interior for holding granular construction material (e) and defining a first end having a first opening therethrough for receiving the granular construction material (Figures 2 and 3 shows the top open) into the interior and an opposing second end having an end closed by a cap (a2).
As to Claim 2, Blumenthal discloses the invention of Claim 1 (Refer to Claim 1 discussion). Blumenthal also discloses wherein the cap (a2) is integral to the shell (It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)).
As to Claim 3, Blumenthal discloses the invention of Claim 1 (Refer to Claim 1 discussion). Blumenthal also discloses wherein the cap (a2) is removable (The cap is capable of being removed by means such as welding or cutting. “Removable” suggests capability).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (U.S. Patent No. 1,404,925) in view of Manning (U.S. Patent No. 6,042,304).
As to Claim 4, Blumenthal discloses a system for installing ductile support piers in ground, the system comprising:
an extensible shell (f) defining an interior for holding granular construction material (e) and defining a first end having a first opening therethrough for receiving the granular construction material (Figures 2 and 3 shows the top open) into the interior and an opposing second end having an end closed by a cap (a2).
However, Blumenthal is silent about a driving mandrel for nesting in to the extensible shell, the driving mandrel further comprising a removable driving collar for using in driving the nested extensible shell, and a removable pin. Manning discloses about a driving mandrel (#80) for nesting in to a shell (#90), the driving mandrel further comprising a removable driving collar (#94) for using in driving the nested extensible shell, and a removable pin (#83. The pin is removed after the shell is installed. A “pin” is a rod-like structure and under the broadest reasonable interpretation the rod-like portion #83 of the driving mandrel can be interpreted as a pin). Blumenthal and Manning are analogous art because they are from the same field of endeavor (i.e. piles). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a driving mandrel for nesting in to the extensible shell, the driving mandrel further comprising a removable driving collar for using in driving the nested extensible shell, and a removable pin. The motivation would have been to drive the shell in the ground surface. Accordingly, Blumenthal as modified teaches a driving mandrel for nesting in to the extensible shell, the driving mandrel further comprising a removable driving collar for using in driving the nested extensible shell, and a removable pin.
As to claim 6, Blumenthal discloses wherein the cap (a2) of the extensible shell (f) is integral to the shell.
As to claim 7, Blumenthal discloses wherein the cap (a2) of the extensible shell is removable (see line 84, “detachable” nose-piece (a2))
As to claim 8, Manning implicitly discloses wherein the pin is threaded.  Since, it is well-known that pin-like connectors may be threaded.
As to claim 9, Blumenthal in view of Manning would disclose wherein the driving collar 94 rests on top of the extensible shell.
As to claim 10, Manning also discloses wherein the driving mandrel 80 includes a driving plate (60,86).
As claim 11, Manning further discloses wherein the driving mandrel 80 includes a bolt-on connector 92 (as broadly interpreted, the bolt on connector 92 includes a bolt 102).
As to claim 12, Blumenthal discloses wherein the extensible shell is constructed of modular sections (h2, see figure 4).
Response to Arguments
With respect to the double patenting rejection of claims 1-4, applicant’s arguments, see remarks, filed 12/30/21, with respect to claim 1-4 have been fully considered and are persuasive.  The double patenting rejection of claims 1-4 have been withdrawn. 
With respect to the double patenting rejection of claim 5, applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Applicant argues that U.S. Patent No. 10,858,796 does not recite the driving the shell to a desired driving depth.  Such limitation is either implied and/or inherent, as the shell would be driven to some predetermined or calculated driving depth.
With respect to the rejection of claims 1-3 based on the 102(a)(1) rejection to Blumenthal, applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.  Blumenthal discloses a shell that is inherently “extensible”. All materials have an inherent degree of flexibility, as such, given a sufficient force, the shell of Blumenthal is capable of being “extensible” or “bulged”.
With respect to the 103 rejection based on Blumenthal in view of Manning, applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.  Applicant argues that Blumenthal and Manning fail to teach an “extensible” shell. Furthermore, the Examiner’s proposed modification of Blumenthal using Manning would fundamentally alter the mode of operation of Blumenthal, thereby indicating that it would not have been obvious to combine them.
As to the “extensible” shell, Blumenthal discloses a shell that is inherently “extensible”. All materials have an inherent degree of flexibility, as such, given a sufficient force, the shell of Blumenthal is capable of “extending” or “bulging”.
As to the proposed modification of Blumenthal using Manning would fundamentally alter the mode of operation of Blumenthal, thereby indicating that it would not have been obvious to combine them, Blumenthal discloses (lines 105-108), that the material is packed and compressed by any suitable means (i.e. such as a mandrel).  Manning teaches the use of mandrel 80 including a collar 94 in order to drive a casing.  Such mandrel would also be capable of driving or packing/compressing material within the casing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL